Exhibit 10.1

RETIREMENT AND TRANSITION SERVICES AGREEMENT

This Retirement and Transition Services Agreement (“Agreement”) is made as of
the 24th day of October, 2017 (the “Signature Date”), between comScore, Inc.
(“Company”), a Delaware corporation, and Gian M. Fulgoni (“Executive”).

WHEREAS, Executive is Co-Founder of the Company, has served as a member of the
Board of Directors (the “Board”) since 1999, as the Company’s Executive Chairman
of the Board from the Company’s founding in 1999 to March 2014 and as Chairman
Emeritus from March 2014 until August 2016;

WHEREAS, in connection with certain strategic changes to the Company’s executive
leadership in August 2016, Executive was appointed to serve as Chief Executive
Officer and continues to serve in such capacity as of the date hereof;

WHEREAS, Executive has informed the Company of his intent to retire as Chief
Executive Officer, effective January 31, 2018; and

WHEREAS, the Board has determined to accept such resignation and to designate
Executive as “Chairman Emeritus”, effective immediately following his
retirement, and the Company desires to set forth the terms of Executive’s
retirement from the Company, and the terms of certain transition and advisory
services that Executive will provide to the Company following his retirement.

THEREFORE, in consideration of the mutual promises contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the undersigned, intending to be legally bound, state
and agree as provided below.

1.    Retirement. Executive will retire from his position as Chief Executive
Officer, effective at the close of business on January 31, 2018 (the “Retirement
Date”). Effective the Retirement Date, Executive will also be deemed to have
resigned from all other elected, appointed or otherwise held positions within
the Company, except as a member of the Board or as otherwise provided herein.
Executive shall continue to serve as a member of the Board until the earlier of:
(i) the time that a permanent, full time, successor Chief Executive Officer,
appointed by the Board, takes office; or (ii) the next annual meeting of the
Company’s stockholders following the Retirement Date. Executive has informed the
Board that he does not intend to stand for reelection at the conclusion of his
current term as a member of the Board.

2.    Chairman Emeritus. Effective upon the Retirement Date, Executive has been
designated by the Board as Chairman Emeritus and Special Advisor to the Chairman
and the Chief Executive Officer, and shall retain such designation following the
conclusion of his service as a member of the Board.

3.    Transition and Advisory Services. During the one year period commencing on
the Retirement Date, Executive shall perform his duties as a Special Advisor to
the Chairman and the Chief Executive Officer by making himself reasonably
available to provide such assistance and cooperation to the Company, and its
senior management team (including any



--------------------------------------------------------------------------------

interim or permanent successor Chief Executive Officer of the Company) as the
Company and Executive shall reasonably agree upon in order to: (i) assist the
Board and the Company in the search process and selection of Executive’s
successor and in transitioning Executive’s former responsibilities to his
successor and (ii) represent the Company, at the Company’s expense, as Company
Spokesman/Thought Leader at designated conferences, meetings or other events as
agreed with the Company’s successor chief executive officer or the Chairman of
the Board (collectively the “Transition Services”). Executive agrees, and the
Company acknowledges, that the Executive’s performance of the Transition
Services shall take place during normal business hours, shall not exceed an
average of twenty (20) hours per week, including travel, and shall be subject to
Executive’s availability. To assist Executive in his performance of the
Transition Services, the Company will provide Executive with (i) dedicated
office space and a parking space in its Chicago office, to the extent the
Company continues to maintain a Chicago office, (ii) access to the Company’s
email system and (iii) such data and materials to the extent necessary to
perform the Transition Services requested by the Company. The Company will
identify Andrew Lipsman, SVP of Industry Insights, as Executive’s initial point
of contact for providing such data and materials for the Transition Services. On
and after the Retirement Date, Executive will keep any computer or tablet device
provided by the Company for his use, which will be Executive’s property
thereafter; provided however, that the Company will delete any Company
information, both confidential and nonconfidential, from such devices upon the
termination of Executive’s duties as Special Advisor to the Chairman and the
Chief Executive Officer.

At all times that Executive is providing any Transition Services hereunder,
Executive shall not be acting as an employee of the Company. Executive agrees
and understands that as part of his provision of the Transition Services,
Executive may receive “Confidential Information” as that term is defined in
Section 2 of the At-Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement executed by Executive (the “Confidentiality
Agreement”), a copy of which is attached hereto as Annex A. Executive further
agrees that the terms of Section 2 of the Confidentiality Agreement are
expressly incorporated herein and will apply to any Confidential Information to
which Executive gains access to as part of his provision of the Transition
Services. Either Executive or Company may terminate Executive’s status as
Special Advisor to the Chairman and the Chief Executive Officer by providing
notice of such termination to the other party at least thirty (30) days before
the effective date of such termination; provided, however, that Executive
understands and agrees that he must remain in the role of Special Advisor to the
Chairman and the Chief Executive Officer in order to be eligible to be issued
the RSUs described in Paragraph 4 below, and that such RSUs will be forfeited if
Executive ceases to serve as Special Advisor prior to the date that such RSUs
are issued by the Company. The Company further agrees not to terminate Executive
as Special Advisor under this Paragraph 3 prior to the issuance of the RSUs
described in Paragraph 4.

4.    Payments, Benefits and Perquisites. Subject to the terms of this
Agreement, including but not limited to his obligations under all Paragraphs of
and Annexes to this Agreement, Executive will be entitled to the following
benefits from and after the Retirement Date:

 

  a. The Company will pay Executive for all accrued salary and all accrued and
unused paid time off earned through the Retirement Date, subject to standard
payroll deductions and withholdings, on the Company’s ordinary payroll date
next-following the Retirement Date.

 

- 2 -



--------------------------------------------------------------------------------

  b. Executive’s health insurance will terminate on the last day of the month in
which the Retirement Date occurs. If eligible, Executive may thereafter elect to
continue Executive’s health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or state insurance laws, if
applicable, at Executive’s own expense (or, if Executive enters into this
Agreement, at the Company’s expense as provided in paragraph 4(d) below). Notice
of Executive’s COBRA rights will be sent to Executive under separate cover.
Executive’s rights to elect such coverage are not contingent upon his entering
into this Agreement.

 

  c. Executive will submit, within 10 days following the Retirement Date,
Executive’s final documented expense reimbursement statement reflecting all
business expenses he incurred through the Retirement Date, if any, for which
Executive seeks reimbursement. The Company will reimburse Executive for these
expenses pursuant to its regular business practice.

 

  d. If Executive elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, and for so long as Executive has not notified the Company of his
election to obtain replacement coverage, then the Company will pay the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination) on behalf of Executive for a period of 18 months
after the Retirement Date.

 

  e. The Company agrees that Executive’s (i) currently outstanding unvested
restricted stock units (“RSU”), previously granted to Executive under the
Company’s 2007 Equity Incentive Plan (the “2007 Plan”) and listed on Annex B
hereto, will fully vest as of the Retirement Date (to the extent not previously
vested) and (ii) previously authorized but unissued $3,000,000 in RSUs, for
services provided as Chief Executive Officer from August 10, 2016 through
August 9, 2017, as listed on Annex C hereto, shall be made as promptly as
possible when the Company is able to make such grants without violating the
rules and regulations of the Securities and Exchange Commission or any other
applicable rules and regulations (collectively “Legal Requirements”) and the
terms and conditions of any applicable equity plan of the Company and shall be
considered fully vested on the issuance date; provided, however, that Executive
understands and agrees that he must remain in the role of Special Advisor to the
Chairman and the Chief Executive Officer in order to be eligible to be issued
the RSUs described in this Paragraph 4(e), and that such RSUs will be forfeited
if Executive ceases to serve as Special Advisor prior to role on the date that
such RSUs are issued by the Company. In each instance, settlement in shares of
common stock of the Company shall occur as promptly as possible after vesting in
a manner which complies with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

- 3 -



--------------------------------------------------------------------------------

  f. In consideration for the services provided as Chief Executive Officer from
August 10, 2017 through January 31, 2018, upon the Retirement Date, or as soon
thereafter as the Company has a duly approved and effective successor equity
plan to the 2007 Plan and can award RSUs thereunder in accordance with the terms
and conditions thereof and the Legal Requirements, the Company shall authorize
and issue to Executive $1,000,000 in RSUs (the “Transition Services RSUs”),
which shall be considered fully vested on the issuance date, and shall be
settled in shares of common stock of the Company as promptly as possible after
vesting in a manner which complies with Section 409A of the Code; provided,
however, that Executive understands and agrees that he must remain in the role
of Special Advisor to the Chairman and the Chief Executive Officer in order to
be eligible to be issued the RSUs described in this Paragraph 4(f), and that
such RSUs will be forfeited if Executive ceases to serve as Special Advisor
prior to the date that such RSUs are issued by the Company.

 

  g. From and after the Retirement Date, and continuing through the provision of
the Transition Services and for so long as Executive serves as a member of the
Board or Chairman Emeritus, Executive shall continue to be subject and entitled
to the terms and provisions of that certain Indemnification Agreement, entered
into as of September 29, 2017, between the Company and Executive, attached
hereto as Annex D, or any successor agreement thereto.

 

  h. The Company agrees that in the event that either or both (i) the Company,
after regaining compliance with its reporting requirements under the rules and
regulations of the SEC (or if earlier, Executive’s death or disability), is
unable to issue the RSUs as contemplated by and provided for in Paragraphs 4
(e)(ii) and 4(f) without violating any Legal Requirements or the terms and
conditions of any applicable equity incentive plan of the Company, or (ii) the
Company has not in any event regained compliance with its reporting requirements
under the rules and regulations of the SEC (or if earlier, Executive’s death or
disability), and issued such RSUs by June 30, 2018, occurs then the Company will
issue, or cause to be issued, shares of the Company’s common stock to Executive,
in an equivalent economic amount and in such other manner, as is in accordance
with applicable Legal Requirements, to provide Executive with the economic
benefits of such RSUs as provided in such paragraphs.

5.    Other Compensation or Benefits. Executive acknowledges that, except as
expressly provided in this Agreement or as otherwise agreed by Executive and the
Company from time to time, Executive is not entitled to any additional
compensation, severance, or benefits from the Company after the Retirement Date;
provided, however, that nothing contained

 

- 4 -



--------------------------------------------------------------------------------

in this Agreement modifies or otherwise adversely affects Executive’s right to
receive any vested compensation or other benefits under the Company’s employee
benefit plans, which compensation or benefits are administered in accordance
with and subject to the respective terms of such plans and any written
agreements therefor. In the event, however, that Executive’s employment with the
Company terminates before the Retirement Date, the parties agree and acknowledge
that Executive would be eligible for any severance benefits as provided for in
the Change in Control and Severance Agreement, attached here to as Annex F.

6.    Proprietary Information. Executive acknowledges his continuing obligations
under the Confidentiality Agreement, attached hereto as Annex A, including but
not limited to, Executive’s obligations related to confidentiality and
noninterference with personnel relations.    Notwithstanding anything herein or
in Annex A to the contrary, Executive shall not be held liable under this
Agreement, Annex A or any other agreement or any federal or state trade secret
law for making any confidential disclosure of a Company trade secret or other
confidential information to a government official or an attorney for purposes of
reporting a suspected violation of law or regulation. Executive may use Company
confidential information for the purpose of assisting in his defense in any
government inquiries or proceedings or in any litigation brought against the
Company or Executive, or as a witness in any such proceeding, provided that
Executive and Executive’s counsel maintains the confidentiality of such
confidential information (including, if they must be filed in court, filing them
under seal if possible).

7.    Certain Additional Agreements Made by the Company and Executive. The
Company and Executive expressly agree to the additional terms, conditions and
provisions set forth in Annex E hereto and incorporated herein.

8.    Knowledge of Claims Against Executive. As of the Signature Date, the
Company acknowledges that none of William Livek, the Company’s President and
Executive Vice Chairman, Greg Fink, the Company’s Chief Financial Officer and
Treasurer, Carol DiBattiste, the Company’s General Counsel & Chief Compliance,
Privacy and People Officer, nor any member of the Board is aware of any claim or
potential claim that the Company might have against Executive under any legal,
equitable, contract, tort, statutory or other theory.

9.    Costs. Except as otherwise provided herein, if any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled. Other than any such costs, the parties intend that each shall bear
its own costs, if any, that may have been incurred relating to this Agreement.

10.    Notice. In the event that any notice is to be given to any party under
this Agreement, it shall be given by certified mail, return receipt requested,
and addressed to the party as follows:

 

To Company:    comScore, Inc.    Attention: General Counsel    11950 Democracy
Drive, Suite 600    Reston, VA 20190

 

- 5 -



--------------------------------------------------------------------------------

To Executive:    Gian Fulgoni    6000 Island Blvd., Apt. 1908    Aventura, FL
33160

11.    Continuing Obligations. The parties agree that the terms of the
Confidentiality Agreement and the Indemnification Agreement, attached hereto as
Annex A and Annex D, respectively, continue in full force and effect. In
addition, the Change in Control and Severance Agreement, attached hereto as
Annex F, shall remain in effect through the Retirement Date, on which date, the
parties agree that it shall terminate. For the avoidance of doubt, nothing
herein alters: (i) Executive’s rights or obligations with respect to
indemnification as set forth in the Indemnification Agreement, the Company’s
By-Laws or applicable law; (ii) Executive’s obligations and the Company’s rights
under the Confidentiality Agreement as stated above in Paragraph 6; or
(iii) Executive’s rights or obligations under the Change in Control and
Severance Agreement for any severance benefits to which he might be entitled
thereunder should Executive’s employment with the Company terminate before the
Retirement Date.

12.    Section 409A.

 

  a. It is intended that all amounts or benefits provided under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Executive to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted,
construed, and administered accordingly; provided, however, that the Company and
the Released Parties (as defined in the General Release of All Claims and
Certain Additional Agreements by the Company and Executive attached hereto as
Annex E) shall not be responsible for any taxes, penalties, interest or other
losses or expenses incurred by Executive due to any failure to comply with
Section 409A of the Code. In furtherance thereof, the terms of this Agreement,
to the extent necessary, may be modified to be exempt from and so comply with
Section 409A of the Code. Each payment under this Agreement shall be considered
a separate payment for purposes of Section 409A of the Code. Notwithstanding any
provision in this Agreement to the contrary, the settlement with respect to all
RSUs pursuant to this Agreement will occur within the short-term deferral period
specified in Treas. Reg. Section 1.409A-1(b)(4), or as otherwise permitted under
Section 409A of the Code to qualify under the short-term deferral exception.

 

  b.

Any reimbursements or in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar

 

- 6 -



--------------------------------------------------------------------------------

  year, (ii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

13.    Miscellaneous. This Agreement, along with all Annexes hereto, constitute
the full and entire understanding and agreement between the parties regarding
the subject matter hereof. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in writing signed by both
Executive and a duly authorized officer of the Company. This Agreement shall
bind the heirs, personal representatives, successors and assigns of both
Executive and the Company, and inure to the benefit of both Executive and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be modified by the court so as to be rendered
enforceable. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia, without reference to its choice of law rules. This
Agreement may be signed electronically and in counterparts.

 

- 7 -



--------------------------------------------------------------------------------

The undersigned state that they have carefully read this Retirement and
Transition Services Agreement, that they know and understand its terms, and they
sign it freely.

October 24, 2017

 

COMPANY: COMSCORE, INC.

/s/ Carol DiBattiste

Name:   Carol DiBattiste Title:   General Counsel & Chief Compliance,   Privacy
and People Officer EXECUTIVE:

/s/ Gian M. Fulgoni

Gian M. Fulgoni



--------------------------------------------------------------------------------

ANNEX A

COMSCORE NETWORKS

AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMET AND
ARBITRATION AGREEMENT

As a condition of my employment with comScore Networks, its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to mc by Company, I agree to the following effective as of my
first date of employment with the Company:

1. At-Will Employment.

I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE PRESIDENT OF THE COMPANY. I ACKNOWLEDGE
THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR
MYSELF, WITH OR WITHOUT NOTICE.

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company, except under a non-disclosure agreement
duly authorized and executed by the Company. I understand that “Confidential
Information” means any non-public Information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company’s products or services and
markets therefor, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, panel recruitment, maintenance and operation,
marketing, finances or other business information. I further understand that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved or improvements or new versions thereof.

(b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.



--------------------------------------------------------------------------------

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, roya1ty-free, fully paid-up
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto unless I and the Company
have agreed otherwise in writing with respect to such Prior Invention.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time 1 am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 3(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire” as that term is defined in the United States Copyright
Act. I understand and agree that the decision whether or not to commercialize or
market any invention developed by me solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
will be due to me as a result of the Company’s efforts to commercialize or
market any such invention.

(c) Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

(d) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

(e) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and

 

2



--------------------------------------------------------------------------------

exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

(f) Exception to Assignments. I understand that, whether or not I am a
California resident, the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code Section 2870 (attached hereto as
Exhibit B) I will advise the Company promptly in writing of any inventions that
I believe meet the criteria in California Labor Code Section 2870 and not
otherwise disclosed on Exhibit A.

4. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation or consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company. its
successors or assigns, including, without limitation, those records maintained
pursuant to paragraph 3(d). In the event of the termination of my employment, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit C.

6. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7. No Solicitation of Employees and Non-Competition.

(a) In consideration for my employment by the Company and other valuable
consideration, receipt of which is acknowledged, I agree that during my
employment with the Company and for a period of twelve (12) months immediately
following the termination of my relationship with the Company for any reason,
with or without cause, I shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company, either for myself or for any
other person or entity.

(b) For the purposes of this Section 7(b) only, the term “Client” shall mean any
client of the Company on whose account I worked and with whom I had direct and
significant contact during the two years prior to the termination of my
relationship with the Company. In exchange for such

 

3



--------------------------------------------------------------------------------

same consideration. I also agree that during my employment with the Company and
for a period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason. with or without cause, I shall not
(i) persuade, or attempt to persuade, any Client to cease doing business with or
to reduce the amount of business it does with the Company; or (ii) solicit for
myself or any person or entity other than the Company the business of any Client
for the purpose of offering, obtaining, selling diverting, or receiving market
research services or products similar, or substantially similar, to the market
research services and products offered by the Company. For purposes of
illustration only, and not limitation, I understand that the term “solicit”
means to personally petition, importune or entreat a Client to contact me (e.g.,
personal ftllow up phone calls) regarding the market research products or
services of my new business enterprise that are similar, or substantially
similar, to those services and products offered by the Company. I also
understand that solicitation does not prevent me from passively accepting
business from a Client (e.g., a Client contacts me entirely on such Client’s own
initiative).

(c) In exchange for such same consideration, I also agree that following the
termination of my relationship with the Company for any reason, with or without
cause, I shall not engage in any trade or business in the faithful performance
of which it would be highly likely that I would, or would be required or
expected to, use or disclose any Confidential Information of the Company.

(d) In exchange for such same consideration. I also agree that during my
employment with the Company and for a period of twelve (12) months immediately
following the termination of my relationship with the Company for any reason,
with or without cause, I shall not, without first obtaining the prior written
approval of Company, be engaged as an officer, director, employee, consultant,
principal or trustee on behalf of any other person, firm, corporation or other
entity that competes with the business of the Company in any geographic location
in which the Company as of the termination date conducts business, and requires
the performance of services by me that are the same or of similar kind or are of
greater responsibility as I provided to the Company immediately prior to the
termination dare. For the purposes of this Section 7(d), the phrase “competes
with the business of the Company” shall only include market research businesses
that primarily collect data from Internet users by monitoring their online
browsing, buying and other behavior or whose business primarily focuses on using
the Internet to survey respondents.

8. Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict
of Interest Guidelines attached as Exhibit D hereto.

9. Personal Use of Company Information Policy. I agree to diligently adhere to
the Personal Use of Company Information Policy attached as Exhibit E hereto.

10. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

11. Arbitration and Equitable Relief.

(a) Arbitration. In consideration of my employment with the Company, its promise
to arbitrate all employment-related disputes and my receipt of the compensation,
pay raises and other benefits paid to me by the Company. at present and in the
future. I agree that any and all conwoversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise) arising out

 

4



--------------------------------------------------------------------------------

of, relating to, or resulting from my employment with the Company or the
termination of my employment with the Company, including any breach of this
agreement, shall be subject to binding arbitration. Disputes which I agree to
arbitrate, and thereby agree to waive any right to a trial by jury, include any
statutory claims under state or federal law, including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, claims of harassment,
discrimination or wrongful termination, and any statutory claims. I further
understand that this agreement to arbitrate also applies to any disputes that
the Company may have with me.

(b) Procedure. I agree that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that the neutral arbitrator will be selected
in a manner consistent with its national rules for the resolution of employment
disputes. I agree that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. I also agree chat the arbitrator shall have the power to
award any remedies, including attorneys’ fees and costs, available under
applicable law. I understand that the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that I shall pay the first
$125.00 of any filing fees associated with any arbitration I initiate. I agree
that the decision of the arbitrator shall be in writing.

(c) Remedy. Except as provided by this agreement, arbitration shall be the sole,
exclusive and final remedy for any dispute between me and the Company.
Accordingly, except as provided for by this agreement, neither I nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

(d) Availability of Injunctive Relief. Both parties agree that any party may
petition a court for injunctive relief including, but not limited to, where
either party alleges or claims a violation of the at-will employment,
confidential information, invention assignment and arbitration agreement between
me and the Company or any other agreement regarding trade secrets, confidential
information, or nonsolicitation. Both parties understand that any breach or
threatened breach of such an agreement will cause irreparable injury and that
money damages will not provide an adequate remedy therefore and both parties
hereby consent to the issuance of an injunction. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees.

(e) Administrative Relief. I understand that this agreement does not prohibit me
from pursuing an administrative claim with a local, state or federal
administrative body such as the Equal Employment Opportunity Commission. This
agreement does, however, preclude me from pursuing court action regarding any
such claim.

(f) Voluntary Nature of Agreement. I acknowledge and agree that I am executing
this agreement voluntarily and without any duress or undue influence by the
Company or anyone else. I further acknowledge and agree that I have carefully
read this agreement and that I have asked any questions needed for me to
understand the terms, consequences and binding effect of this agreement and
fully understand it. including that I am waiving my right to a jury trial.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this agreement.

 

5



--------------------------------------------------------------------------------

12. General Provisions.

(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Illinois. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Illinois for
any lawsuit filed there against me by the Company arising from or relating to
this Agreement.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions or representations between us including,
but not limited to, any representations made during my interview(s) or
relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement. nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the President of the Company and
me. Any subsequent change or changes in my duties, salary or compensation will
not affect the validity or scope of this Agreement.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

This At Will Employment. Confidential Information, Invention Assignment and
Arbitration Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

 

Date:         8/15/06                                                

      /s/ Gian Fulgoni

     Signature     

      Gian Fulgoni

     Name of Employee       /s/ Linda
Harte                                              Witness   

 

COMSCORE NETWORKS, INC. By:   

      /s/ Magid Abraham

        Magid Abraham         President, CEO

[Signature Page to At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number

or Brief Description

Business plan for targeting system using retailer frequent shopper data and
household-level purchase panel data

  1999  

         No inventions or improvements

         Additional Sheets Attached

Signature of Employee:     /s/ Gian Fulgoni                                

Print Name of Employee:     Gian Fulgoni                                  

Date:     8/15/06            



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT C

COMSCORE NETWORKS

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records. data. notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to comScore Networks, its subsidiaries, affiliates, successors
or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Arbitration signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.

I further agree that, in compliance with the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement. I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, deveIopmental or experimental work, computer programs, databases,
other original works of authorship. customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date. I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.

 

Date:                                               

       

(Employee’s signature)

     

(Type/Print Employee’s Name)



--------------------------------------------------------------------------------

EXHIBIT D

COMSCORE NETWORKS

CONFLICT OF INTEREST GUIDELINES

It is the policy of comScore Networks to conduct its affairs in strict
compliance with the letter and spirit of the law and to adhere to the highest
principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.

1. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement elaborates on this principle and is a
binding agreement.)

2. Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

3. Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

4. Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.

5. Initiating or approving any form of personal or social harassment of
employees.

6. Holding outside directorships in suppliers, customers or competing companies,
where such directorship might influence in any manner a decision or course of
action of the Company. Permitting personal investments (if any) in, and personal
financial speculation (if any) with respect to, suppliers, customers or
competing companies, to influence in any manner a decision or course of action
of the Company.

7. Borrowing from or lending to employees, customers or suppliers.

8. Acquiring real estate of interest to the Company.

9. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

10. Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

11. Making any unlawful agreement with distributors with respect to prices.

12. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.



--------------------------------------------------------------------------------

13. Using, trading or helping others to use or trade equities based upon Company
proprietary information and in any way using proprietary information for
personal gain.

14. Communicating to third parties any proprietary information in the absence of
a specific contractual arrangement with Company to provide such information.

15. Engaging in any conduct which is not in the best interest of the Company.

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.



--------------------------------------------------------------------------------

EXHIBIT E

COMSCORE NETWORKS

PERSONAL USE OF COMPANY INFORMATION

comScore Networks is a provider of online commerce activity and related internet
behavioral intelligence. One of comScore’s goals is to be the leading provider
of accurate and objective data and analysis of ecommerce activities and trends.
An important focus of comScore’s service is studying specific companies,
specific online sectors, and targeted econometric conditions. comScore clients
pay to receive this valuable information and all comScore employees and partners
must act to preserve its commercial value. To avoid any actual and/or perceived
conflicts or issues, comScore prohibits employee use of comScore data for
personal gain or for any purpose other than official comScore business. This
includes, but is not limited to, trading in specific company stocks or indexes
based on comScore information in advance of it being made publicly available, or
communicating such information to third parties for the purpose of financial
gain where there is no contractual relationship with comScore to provide such
information.

Examples of comScore proprietary Information include, but are not limited to:

 

  a. data that comScore receives from its clients

 

  b. all data that comScore collects from its panelists

 

  c. any and all analysis comScore prepares on behalf of specific clients

 

  d. any and all analysis comScore prepares for the general population before it
is released to the general population

 

  e. any other client information deemed to be of a confidential nature such as
earnings projections, proposed capital transaction activity, bankruptcy or
restructurings, changes in assets, including intellectual property, etc.

 

  f. all other confidential, non-public information used in comScore’s business

Prohibited Actions (Effective February 2002)

 

  1. Employees are prohibited from using, trading or helping others to use or
trade equities based upon comScore proprietary information and in any way using
proprietary information for personal gain.

 

  2. Employees are prohibited from communicating to third parties any
proprietary information in the absence of a specific contractual arrangement
with comScore to provide such information.

Compliance Procedures

 

  1. comScore’s Chief Financial Officer shall serve as Compliance Officer with
regard to this Policy. The role of the Compliance Officer is to provide guidance
to employees and ensure compliance with this policy.

 

  2. All new comScore Networks employees, before commencing employment, will be
required to read this Policy and to attest that they understand it and agree to
comply with it.

 

  3. All existing comScore Networks employees will be required annually to
certify that they continue to understand this policy and agree to abide by its
requirements.

 

  4. Each comscore Score Networks employee agrees that he or she shall provide,
upon request from the Compliance Officer, account statements or trade records
for any brokerage firm accounts held in the employee’s name or held by an
immediate family member.



--------------------------------------------------------------------------------

FAILURE TO COMPLY:

comScore Networks reserves the right to take action against its employees for
failing to comply with this policy, such action may include termination and
recovery of all damages arising from any violation.

 

Acknowledged:         /s/ Gian Fulgoni                                        
          Date:   

      8/15/06

Print Name         Gian Fulgoni                                        
                  



--------------------------------------------------------------------------------

ANNEX B

Outstanding but Unvested RSUs

 

Date of Grant

 

Number of Units Granted

 

Original Vesting Date

02/15/2016

  3,565.50   02/15/2018



--------------------------------------------------------------------------------

ANNEX C

Authorized but Unissued RSUs

 

Amount of Units Approved for Grant

 

Original Scheduled Vesting Date

$1,000,000 of RSUs

  08/15/2017

$1,000,000 of RSUs

  08/15/2018

$1,000,000 of RSUs

  08/15/2019



--------------------------------------------------------------------------------

ANNEX D

COMSCORE, INC.

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of September 29, 2017, by and
between comScore, Inc., a Delaware corporation (the “Company”), and Gian Fulgoni
(“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

WHEREAS, Delaware law authorizes corporations to indemnify their directors and
officers and to advance certain expenses, and the Amended and Restated
Certificate of Incorporation (the “Certificate of Incorporation”) and Amended
and Restated Bylaws (the “Bylaws”) of the Company (together, the Constituent
Documents”) require the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted under Delaware law, and
the Indemnitee will serve, has been serving and/or continues to serve as a
director and/or officer of the Company in part in reliance on the Constituent
Documents; and

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the Constituent
Documents, (ii) specific contractual assurance that the protection promised by
the Constituent Documents will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Constituent Documents or any
change in the composition of the Company’s Board of Directors or acquisition or
change-of-control transaction relating to the Company) and (iii) an inducement
to provide effective services to the Company as a director and/or officer, the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted under Delaware law and as set forth in this Agreement, and,
to the extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1. Certain Definitions:

(a) “Affiliate” shall mean any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the person specified, including,
without limitation, with respect to the Company, any direct or indirect
subsidiary of the Company.

(b) “Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

(c) “Expenses” shall mean any expense, including all fees, expenses, and costs
of attorneys and experts, paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal) or
preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or an Affiliate
of the Company, or while a director or officer is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, manager,
member, partner, employee, trustee, agent or fiduciary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust or other enterprise or was a director, officer,
manager, member, partner, employee or agent of a foreign or domestic corporation
that was a predecessor corporation of the Company or of another enterprise at
the request of such predecessor corporation, or related to anything done or not
done by Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
employee or agent or in any other capacity while serving as a director, officer,
employee or agent of the Company or an Affiliate of the Company, as described
above.

(e) “Indemnifiable Losses” shall mean any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other)
ERISA excise taxes and penalties, and amounts paid or to be paid in settlement,
and includes all interest, assessments and other charges paid or incurred in
connection with or in respect of any of the foregoing, any federal, state, local
or foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, and all other obligations, paid or incurred in
connection with any Proceeding relating to any Indemnifiable Event or paid or
incurred in connection with any determination by a Reviewing Party under
Section 4(a) or any suit to enforce rights under Section 4(e).

(f) “Independent Counsel” shall mean the person or body appointed in connection
with Section 3.

(g) “Proceeding” shall mean any threatened, asserted, pending or completed
action, suit, demand or proceeding or any alternative dispute resolution
mechanism (including an action by or in the right of the Company or an Affiliate
of the Company) or any inquiry, hearing or investigation, whether conducted by
the Company or an Affiliate of the Company or any other party, that Indemnitee
in good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other.

(h) “Reviewing Party” shall mean the person or body appointed in accordance with
Section 3.

(i) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

- 2 -



--------------------------------------------------------------------------------

2. Agreement to Indemnify.

(a) General Agreement. Subject to the procedures set out in Sections 3 and 4, in
the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee from and against any
and all Indemnifiable Losses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Constituent Documents, a vote of the Company’s stockholders or
disinterested directors or applicable law. No repeal or amendment of any law of
the State of Delaware will in any way diminish or adversely affect the rights of
Indemnitee pursuant to this Agreement.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company (other than compulsory
counterclaims) unless (i) the Company has joined in or the Board has consented
to the initiation of such Proceeding, (ii) the Proceeding is one to enforce
indemnification rights under Section 5 or (iii) Independent Counsel has approved
its initiation.

(c) Expense Advances. If so requested by Indemnitee, the Company shall advance
(within five (5) days of such request) any and all Expenses to Indemnitee (an
“Expense Advance”) relating to, arising out of or resulting from any Proceeding
related to an Indemnifiable Event paid or incurred by Indemnitee or which
Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee; provided that Indemnitee shall repay, without interest, any amounts
actually advanced to Indemnitee that, at the final disposition of the Proceeding
to which the Expense Advance was related, were in excess of amounts paid or
payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Proceeding. Indemnitee’s right to such Expense Advance is
not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Proceeding or
Indemnifiable Event. This Section 2(c) shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Sections 2(b) or 2(f). In
connection with any Expense Advance, Indemnitee shall execute and deliver to the
Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which shall not be secured and shall not bear interest
and shall be accepted by the Company without reference to Indemnitee’s ability
to repay the Expense Advances. In no event shall Indemnitee’s right to the
payment, advancement, or reimbursement of Expenses pursuant to this Section 2(c)
be conditioned upon any undertaking that is less favorable to Indemnitee than,
or that is in addition to, the undertaking set forth in Exhibit A.

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Indemnifiable Losses incurred in connection
therewith and shall not be required to attain a favorable determination by a
Reviewing Party under Section 4 of this Agreement prior to receiving such
indemnification.

 

- 3 -



--------------------------------------------------------------------------------

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Indemnifiable Losses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which a final
judgment is rendered against Indemnitee or Indemnitee enters into a settlement,
in each case (i) for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws; (ii) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or (iii) for which payment is prohibited by law.
Notwithstanding anything to the contrary stated or implied in this Section 2(f),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws.

3. Reviewing Party. For purposes of making determinations concerning the rights
of Indemnitee to indemnity payments and Expense Advances under this Agreement,
any other agreement, applicable law or the Constituent Documents now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Reviewing Party shall chosen by Indemnitee and shall be either:

(a) Any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; or

(b) The Independent Counsel referred to below.

(c) “Independent Counsel” shall mean counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld or delayed),
who has not otherwise performed services for the Company, the Indemnitee or any
other named (or, exclusively with regard to a threatened matter, likely to be
named) party to the Proceeding (other than in connection with indemnification
matters) within the last five (5) years. The Independent Counsel shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, loss and damages arising out
of or relating to this Agreement or the engagement of Independent Counsel
pursuant hereto.

 

- 4 -



--------------------------------------------------------------------------------

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Indemnifiable Losses, and shall receive payment thereof, from the Company in
accordance with this Agreement upon determination by the Reviewing Party that
Indemnitee is entitled to indemnification from the Company under applicable law.
The Reviewing Party shall render a written opinion to the Company and Indemnitee
as to whether and to what extent the Indemnitee is entitled to indemnification
under applicable law. Indemnitee shall cooperate with the Reviewing Party making
a determination with respect to Indemnitee’s entitlement to indemnification,
including providing to the Reviewing Party upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination and the Company shall indemnify and reimburse
Indemnitee for all expenses incurred in connection with such cooperation.

(b) Timing of Determination of Eligibility for Indemnification. The Company
shall use its reasonable best efforts to cause any determination required under
Section 4(a) to be made as promptly as practicable. If (i) the Reviewing Party
shall not have made a determination within 30 days after the later of
(A) receipt by the Company of written notice from Indemnitee advising the
Company of the final disposition of the applicable Proceeding (the date of such
notice being the “Notification Date”) and (B) the selection of Independent
Counsel, if such determination is to be made by Independent Counsel, and
(ii) Indemnitee shall have fulfilled all obligations set forth in Section 4(a),
then Indemnitee shall be deemed to have satisfied the applicable standard of
conduct; provided that such 30-day period may be extended for a reasonable time,
not to exceed an additional 30 days, if the Reviewing Party in good faith
requires such additional time for the obtaining, evaluation, or documentation of
information relating thereto.

(c) Timing of Indemnification Payment. If (i) the Reviewing Party determines
that Indemnitee is entitled to indemnification under applicable law, (ii) no
such determination is required for indemnification (i.e., indemnification
pursuant to Section 2(d)), or (iii) Indemnitee is deemed to have satisfied the
applicable standard of conduct by operation of Section 4(b), then the Company
shall pay to Indemnitee, within five (5) business days after the later of
(x) the Notification Date and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii), or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

(d) Reviewing Party’s Determination. The Reviewing Party shall presume that
Indemnitee is entitled to indemnification and Expense Advance. The Company may
overcome such presumption only with clear and convincing evidence to the
contrary. Any determination by a Reviewing Party that Indemnitee is entitled to
indemnification or Expense Advance pursuant to this Agreement shall be binding
in all respects, including with respect to any litigation or other action or
proceeding initiated by Indemnitee to enforce his or her rights hereunder. If
the Reviewing Party determines that Indemnitee is not entitled to
indemnification under applicable law, Indemnitee may appeal such a determination
according to Section 4(e) of this Agreement.

(e) Suit to Enforce Rights. If (i) Indemnitee is entitled to indemnification
under this Agreement and Indemnitee has not received full indemnification from
the Company within 30

 

- 5 -



--------------------------------------------------------------------------------

days of the deadline set forth in the Section granting such indemnification
rights or (ii) the Reviewing Party determines that Indemnitee is not entitled to
indemnification under applicable law, Indemnitee shall have the right to enforce
its indemnification rights under this Agreement or appeal such decision, as the
case may be, by commencing litigation in the Delaware Court of Chancery seeking
an initial determination by the court or challenging any determination by the
Reviewing Party or any aspect thereof. The Company hereby consents to service of
process and to appear in any such proceeding. Any determination by the Reviewing
Party not challenged by the Indemnitee in accordance with this Section 4(e)
shall be binding on the Company and Indemnitee. The Company shall be precluded
from asserting in any such proceeding that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The remedy provided for in this Section 4(e) shall be in addition to any other
remedies available to Indemnitee at law or in equity.

(f) Defense to Indemnification and Burden of Proof. It shall be a defense to any
action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Expenses incurred in
defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Such burden must be satisfied by clear and convincing
evidence. Neither the failure of the Reviewing Party to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the Indemnitee is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party that the Indemnitee had not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.

(g) Presumption upon Disposition other than Adverse Judgment. The Company
acknowledges that a resolution, disposition or outcome short of dismissal or
final judgment, including outcomes that permit Indemnitee to avoid expense,
delay, embarrassment, injury to reputation, distraction, disruption or
uncertainty, may constitute success in the Proceeding. In the event that any
Proceeding relating to an Indemnifiable Event or any portion thereof or issue or
matter therein is resolved or disposed of in any manner other than by adverse
judgment against Indemnitee (including any resolution or disposition thereof by
means of settlement with or without payment of money or other consideration), it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in defense of such Proceeding or portion thereof or issue or matter therein. The
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.

(h) Presumption upon Other Dispositions of Proceedings. For purposes of the
Reviewing Party’s standard of conduct determination required under Section 4(a),
the termination of any Proceeding by judgment, order, settlement (whether with
or without court approval), conviction or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

- 6 -



--------------------------------------------------------------------------------

(i) Reliance and Good Faith Presumptions. For purposes of any determination of
good faith under any applicable standard of conduct, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or the Board
or counsel selected by any committee of the Board or on information or records
given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other advisor selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all Indemnifiable Losses (including
advancing such Expenses under Section 2(c)) that are incurred by Indemnitee in
connection with any action brought by Indemnitee for:

(a) indemnification of Indemnifiable Losses or Expense Advances by the Company
under this Agreement or any other agreement or under applicable law or the
Constituent Documents now or hereafter in effect relating to indemnification for
Indemnifiable Events; and/or

(b) recovery under directors’ and officers’ liability insurance policies
maintained by the Company; but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after Indemnitee receives notice or becomes aware of any
Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in
Section 6(c). The Company shall promptly provide notice of such Proceeding to
the insurance carriers providing directors’ and officers’ liability insurance
and shall provide copies of all correspondence with such carrier related to the
Proceeding to Indemnitee.

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ separate legal counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Indemnifiable Claim) in such

 

- 7 -



--------------------------------------------------------------------------------

Proceeding at Indemnitee’s own expense, provided that all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at the Company’s expense if any of the following situations occur:
(i) the employment of legal counsel by Indemnitee has been authorized by the
Company, (ii) the employment of counsel by Indemnitee has been approved by the
Independent Counsel, (iii) the Company shall not in fact have employed counsel
to assume the defense of such Proceeding, (iv) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict, (v) the named parties in any such Proceeding (including any
impleaded parties) include both the Company and Indemnitee and Indemnitee shall
conclude that there may be one or more legal defenses available to Indemnitee
that are different from or in addition to those available to the Company, or
(vi) any such representation by counsel would be precluded under the applicable
standards of professional conduct then prevailing in each of which cases all
Expenses of the Proceeding shall be borne by the Company. The Company shall not
be entitled to assume the defense of any Proceeding brought by or on behalf of
the Company, or as to which Indemnitee shall have made the determination
provided for under the circumstances provided for in (ii) and (iii) above or in
(iv), (v) and (vi) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without (i) the Company’s written consent, such
consent not to be unreasonably withheld or (ii) approval of the settlement by
the Independent Counsel, if applicable. The Company shall not settle any
Proceeding without Indemnitee’s written consent unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all claims that are the subject of the Proceeding. The
Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity as a result of Indemnitee’s failure to provide notice, at its
expense, to participate in the defense of such action, and the lack of such
notice materially prejudiced the Company’s ability to participate in defense of
such action. The Company’s liability hereunder shall not be excused if
participation in the Proceeding by the Company was barred by this Agreement.

7. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, applicable
law, any other contract, or otherwise; provided, however, that this Agreement
shall supersede any prior indemnification agreement between the Company and the
Indemnitee. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under the Constituent Documents, applicable law or this Agreement, it
is the intent of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change. The Company will not adopt any amendment to
any Constituent Documents, the effect of which would be to deny, diminish or
encumber Indemnitee’s rights to indemnification under this Agreement, the
Constituent Documents, applicable law, any other contract or otherwise.

8. Liability Insurance. For the duration of Indemnitee’s service as a director
and/or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Proceeding arising from an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the

 

- 8 -



--------------------------------------------------------------------------------

cost thereof) to continue to maintain in effect the policies of general and/or
directors’ and officers’ liability insurance providing coverage that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies. Indemnitee shall be named as an insured by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer. Without limiting the
generality of the preceding sentences of this Section 8, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof of a majority
of the Directors serving as of the date of this Agreement, even if less than a
quorum or (ii) if at such time there are no such directors serving, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed).

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any Affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action or such longer period as may be required by
state law under the circumstances. Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

10. Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received (and is entitled to
retain) payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise indemnifiable hereunder (net of any expenses incurred in obtaining
such payment).

13. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of (a) six (6) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 4(b) of this Agreement relating thereto.

 

- 9 -



--------------------------------------------------------------------------------

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, reorganization or otherwise to all or substantially all of the
business and/or assets of the Company), assigns, spouses, heirs and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, reorganization
or otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity pertaining to an
Indemnifiable Event even though Indemnitee may have ceased to serve in such
capacity at the time of any Proceeding.

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable. If any court shall decline
to reform any provision of this Agreement held to be invalid, void or
unenforceable as contemplated by the preceding sentence, the parties shall take
all such action as may be necessary or appropriate to replace the provision so
held to be invalid, void or unenforceable with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, void or
unenforceable.

16. Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as may be amended to increase the scope of
permitted or required indemnification, whether or not the indemnification
provided for in this Agreement is available to Indemnitee for any reason
whatsoever, the Company shall pay all or a portion of the amount that would
otherwise be incurred by Indemnitee for Indemnifiable Losses in connection with
any claim relating to an Indemnifiable Event, as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s). Notwithstanding the foregoing, such contribution shall not be
required where it is determined, pursuant to a final disposition of such
Proceeding or Indemnifiable Loss in accordance with Section 4 of this Agreement,
that Indemnitee is not entitled to indemnification by the Company with respect
to such Proceeding or Indemnifiable Loss.

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in its entirety
all prior undertakings and agreements, including the any prior agreement with
respect to the subject matter hereof, of the Company and the Indemnitee with
respect to the subject matter hereof.

 

- 10 -



--------------------------------------------------------------------------------

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery;
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court of Chancery, and (iv) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

19. Notices. All notices, demands and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt or mailed, postage prepaid, certified or
registered mail, return receipt requested and addressed to the Company at:

comScore, Inc.

Attn: General Counsel

11950 Democracy Drive, Suite 600

Reston, Virginia 20190

and to Indemnitee at the address set forth below Indemnitee’s signature hereto.

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

* * * * *

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

COMSCORE, INC.

a Delaware corporation

By:

 

/s/ Carol DiBattiste

  Print Name:   Carol DiBattiste

  Title:   General Counsel and Chief Compliance, Privacy, and People Officer

INDEMNITEE,

an individual

Signed:

  /s/ Gian Fulgoni

  Print Name:   Gian Fulgoni

  Address:   6000 Island Blvd     Apt 1908     Aventura, FL 33160

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of                     ,              (the “Indemnification Agreement”),
between comScore, Inc., a Delaware corporation (the “Company”), and the
undersigned. Capitalized terms used and not otherwise defined herein have the
meanings ascribed to such terms in the Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                      (the “Proceeding”).

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 4 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Proceeding.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
             day of                     ,             .



--------------------------------------------------------------------------------

ANNEX E

General Release of All Claims and Certain Additional Agreements by the Company
and Executive

In exchange for, and as a condition to receipt of, the payments and benefits set
forth in Paragraph 4 of the Retirement and Transition Services Agreement between
comScore, Inc. (“Company”), a Delaware corporation, and Gian M. Fulgoni
(“Executive”) dated October     , 2017 (the “Retirement Agreement”), the Company
and Executive enter into this Release of All Claims (the “Release”) as of the
last date set forth on the signature page hereto, but in no event before the
Retirement Date stated in the Retirement Agreement, and which constitutes a part
of the Retirement Agreement.

 

  1. Executive’s Release of All Claims Against Company. For and in consideration
of the payments and benefits payable under the Retirement Agreement, which,
absent this Release, Executive acknowledges and agrees that he otherwise would
not be entitled to receive, Executive hereby releases, acquits and discharges
the Company and its affiliates, and their officers, directors, agents, servants,
employees, attorneys, shareholders, successors and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities (except
those indemnification rights excluded below) and obligations of every kind and
nature, in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising out of or in any way related to any and all
agreements, events, acts or conduct executed or occurring at any time prior to
and including the date on which Executive executes this Release, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with Executive’s employment with the Company or the
termination of that employment; claims or demands related to salary, incentive
payments, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended (the “ADEA”); the federal Americans with Disabilities Act of 1990, as
amended; tort law; contract law; wrongful discharge; discrimination; harassment;
fraud; defamation; emotional distress; and breach of the implied covenant of
implied good faith and fair dealing.

EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT

THIS RELEASE IS A GENERAL RELEASE AND THAT BY

SIGNING THIS AGREEMENT, EXECUTIVE IS EXPRESSLY WAIVING ALL RIGHTS

FOR ALL KNOWN AND UNKNOWN CLAIMS

Nothing in this Release shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Release, Executive agrees to waive and release any
right Executive may have to recover



--------------------------------------------------------------------------------

monetary relief or compensation from the Released Parties in connection with any
such proceeding or investigation. For the avoidance of doubt, nothing herein
prevents Executive from receiving any whistleblower or similar award. Further,
this release shall not be deemed to affect a release of any claim that may not
be released by law, including rights to unemployment or workers compensation,
and rights to benefits governed by ERISA, nor shall it be deemed to release any
right to enforce the terms of the Retirement Agreement or any rights Executive
may have to indemnification under the Indemnification Agreement (attached to the
Retirement Agreement as Annex D), the Company’s By-Laws, or applicable law.

Executive understands that this Release: (i) does not preclude him from
challenging the validity of this Release, including the waiver and release
provisions, under the ADEA; and (ii) does not waive any rights or claims which
first arise after he signs the Release.

Executive represents and warrants that he has not previously filed or joined in
any claim released herein.

 

  2. No Transfer of Potential Claims. Executive represents and warrants that he
has not previously assigned or transferred, or purported to assign or transfer,
to any person or entity, any of the claims released herein and Executive agrees
to indemnify and hold harmless the Released Parties, from any claim, demand,
debt, obligation, liability, cost, expense, right of action or cause of action
based on, arising out of or in assignment.

 

  3. No Admission of Liability. This Release is not an admission of liability by
any party.

 

  4. Sufficiency of Consideration. Executive acknowledges and agrees that the
payments and benefits set forth in Paragraph 4 of the Retirement Agreement,
which Executive acknowledges and agrees that he is not entitled to receive
absent execution of this Release, have provided good and sufficient
consideration for every promise, duty, release, obligation, agreement and right
contained in this Release.

 

  5. Waiver and Release Acknowledgement. Executive acknowledges that Executive
is knowingly and voluntarily making the above waiver and release of all claims
in Paragraph 1. Executive further acknowledges that:

 

  a. Executive has been and is advised to consult an attorney regarding this
Release prior to executing it and that he has been given sufficient time to do
so; and

 

  b. Executive fully understands and acknowledges the significance and
consequences of this Release and represents by his signature that the terms of
this Release are fully understood and voluntarily accepted by him. This Release
has been individually negotiated by Executive and is not part of a group exit
incentive or other group employment termination program.

 

  6. Acknowledgment Regarding the Age Discrimination in Employment Act and,
specifically, 29 U.S.C. § 626(f). Executive understands that as part of this
Release, he voluntarily and knowingly waives rights or claims under the ADEA,
and acknowledges that the knowing and voluntary waiver of his claims is in
accordance with the ADEA, and, specifically, 29 U.S.C. § 626(f).



--------------------------------------------------------------------------------

  7. Non-Disparagement. The Company agrees that it will direct its executive
officers to refrain (and that the Company will use its reasonable best efforts
to cause the Company’s directors to refrain) from making any statement(s) that
disparage Executive, and Executive agrees to refrain from making any
statement(s) that disparage the Company, its directors or executive officers.
Nothing in this provision, or in any other provision of this Release, should be
construed to limit the Executive from (i) complying with any valid subpoena or
court order (about which Executive shall provide the Company with prompt notice,
a copy of the subpoena or court order, and a transcript of any testimony, all to
the maximum extent permitted by applicable law or policy); (ii) cooperating with
any government investigation; (iii) voluntarily communicating, without notice to
or approval by the Company, with any government agency regarding a potential
violation of any law or regulation; (iv) cooperating with any reasonable
requests by the Company; or (v) responding to statements made about him that
Executive reasonably believes to be untruthful or defending himself in
connection with any litigation or investigation. Similarly, nothing in this
provision, or in any other provision of this Release, should be construed to
limit the Company or any of its directors, officers or employees from
(a) complying with any valid subpoena or court order; (b) making statements that
it concludes in good faith after consultation with counsel (i) are appropriate
in filings, releases, and other documents prepared in connection with applicable
securities laws or (ii) may otherwise be required under any other applicable
law; (c) conducting in good faith investigations or inquiries regarding any
potential violation of law; (d) communicating with any government agency; or
(e) responding to untruthful statements made about them or defending themselves
in connection with any litigation or investigation

 

  8. Cooperation. Executive is permitted to cooperate fully and truthfully with
any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Release is intended to or
shall prohibit Executive from providing such cooperation. Executive also agrees
to cooperate and assist the Company and/or its Board of Directors or any
committees thereof in any formal or informal investigation into matters which
Executive has relevant knowledge to the extent reasonably requested. Executive
agrees and acknowledges that such assistance and cooperation may include, but
not be limited to, providing all relevant information and documents reasonably
available to Executive about matters on which he worked. Executive agrees to
make himself promptly available to the Company or its representatives at a
mutually agreeable time for interviews and meetings regarding any matter
relating to his employment or matters on which he worked while employed at the
Company as may be reasonably requested. The Company shall reimburse Executive
for the reasonable expenses he incurs in the course of cooperating with such
Company requests

 

  9.

Acceptance and Revocation. Executive understands that he has been offered ample
time and opportunity, in excess of twenty-one (21) days, to decide whether to
sign this Release and return it to Company. Executive further understands that
he may not sign



--------------------------------------------------------------------------------

  this Release before the Retirement Date as stated in the Retirement Agreement.
Executive further understands that he has seven (7) days after signing this
Release to revoke it in writing submitted to Carol DiBattiste, General Counsel &
Chief Compliance, Privacy and People Officer, at cdibattiste@comscore.com
(“Revocation Period”). This Release shall not become effective until the
Revocation Period has expired without Company having received written notice of
a revocation (“Effective Date”).

 

  10. Enforcement. Except as otherwise provided herein, if any action at law or
in equity is necessary to enforce or interpret the terms of this Release, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

  11. Costs. Other than any costs recoverable under the “Enforcement” Section
above, the parties intend that each shall bear its own costs, if any, that may
have been incurred relating to this Release.

 

  12. Governing Law. This Release shall be governed in all respects by the laws
of the Commonwealth of Virginia, without reference to its choice of law rules.

 

  13. General Provisions.

a.    Severability. If any provision of this Release is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of this Release and the provision in question shall be modified
by the court so as to be rendered enforceable.

b.    Entire Agreement. This Release and the Retirement Agreement, including all
Annexes thereto, set forth the entire agreement between the parties and
supersede any other prior agreements or understandings between the parties
concerning the subject matters of the Retirement Agreement and the Release,
except as otherwise described therein. Each party acknowledges that such party
has not relied on any representations, promises or agreements of any kind made
to such party in connection with the other party’s decision to enter into this
Release, except for those set forth in this Release and the Retirement
Agreement. By signing this Release, Executive reaffirms that he will also
continue to abide by the terms of the Retirement Agreement, which terms are
expressly incorporated herein. This Agreement may not be modified or amended
except in writing signed by both Executive and a duly authorized officer of the
Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, their heirs, successors and assigns.

c.    Counterparts. This Release may be signed electronically and in
counterparts.



--------------------------------------------------------------------------------

The undersigned state that they have carefully read this Release, that they know
and understand its terms, and they sign it freely.

January 31, 2018

 

COMPANY: COMSCORE, INC.

 

Name:   Title:   EXECUTIVE:

 

Gian M. Fulgoni



--------------------------------------------------------------------------------

ANNEX F

COMSCORE, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Gian Fulogni (“Executive”) and comScore, Inc., a
Delaware corporation (the “Company”), effective as of October 28, 2014 (the
“Effective Date”).

RECITALS

1. The Compensation Committee of the Board of Directors of the Company (the
Committee”) believes that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, to provide Executive with an incentive to continue
his/her employment, and to motivate Executive to maximize the value of the
Company for the benefit of its stockholders.

2. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company.

3. After a thorough and diligent search of the Company’s internal records, the
Company has been unable to locate an executed copy of the change of control and
severance agreement with the Executive, in such form and with such terms as was
approved by the Committee by the Committee’s unanimous written consent action
dated as of October 28, 2014 (the “2014 Consent”) and, therefore this Agreement
is being executed on August 28, 2017, effective as of the Effective Date, to
document such benefits heretofore authorized, approved and granted to the
Executive as set forth and approved in such 2014 Consent.

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional t h r e e (3) year terms (each an “Additional Term” and together with
the Initial Term, the “Term”), unless either party provides the other party with
written notice of non-renewal at least sixty (60) days prior to the date of
automatic renewal; provided, however, that if the Company enters into a
definitive agreement to be acquired and the transactions contemplated thereby
would result in the occurrence of a Change of Control if consummated, then the
Company will no longer be permitted to provide Executive with written notice to
not renew this Agreement, and if the Change of Control is consummated, the
Agreement will continue in effect through the longer of the date that is twelve
(12) months following the effective date of the Change of Control or



--------------------------------------------------------------------------------

the remainder of the Term then in effect (for purposes of clarification, it will
be possible for the Term of the Agreement to automatically extend after the
Company enters into the definitive agreement, but before the Change of Control
is consummated). If the definitive agreement is terminated without the
transactions contemplated thereby having been consummated and at the time of
such termination there is at least twelve (12) months remaining in the Term, the
Agreement will Continue in effect for the remainder of the Term then in effect,
but if there is less than twelve (12) months remaining in the Term then in
effect, the Agreement will automatically extend for an additional three
(3) years from the date the definitive agreement is terminated. If Executive
becomes entitled to benefits under Section 3 during the term of this Agreement,
the Agreement will not terminate until all of the obligations of the parties
hereto with respect to this Agreement have been satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, the payment of accrued but unpaid wages or other
compensation, as required by law, as may otherwise be available in accordance
with the Company’s established employee plans, and any unreimbursed reimbursable
expenses, and this Agreement supersedes all prior agreements or arrangements
relating to the same.

3. Severance Benefits.

(a) Termination without Cause or Resignation for Good Reason Prior to a Change
of Control. If the Company terminates Executive’s employment with the Company
without Cause or if Executive resigns from such employment for Good Reason, and
such termination occurs prior to a Change of Control, then subject to Section 4,
Executive will receive the following:

(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

(ii) Severance Payment. If Executive has been employed for under 2 years as a
member of the executive management team of the Company, Executive will be paid
continuing payments of severance pay at a rate equal to Executive’s annual base
salary, as then in effect, for 6 months from the date of such termination of
employment, to be paid periodically in accordance with the Company’s normal
payroll policies. If Executive has been employed for 2 years or more as a member
of the executive management team of the Company, Executive will be paid
continuing payments of severance pay at a rate equal to Executive’s annual base
salary, as then in effect, for 1.5 years from the date of such termination of
employment, to be paid periodically in accordance with the Company’s normal
payroll policies.

(iii) Continued Executive Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period coincident with the severance benefit period set



--------------------------------------------------------------------------------

forth above (either 6 months or 1.5 years as the case may be) from the date of
termination, or (B) the date upon which Executive and/or Executive’s eligible
dependents become covered under similar plans. The reimbursements will be made
by the Company to Executive consistent with the Company’s normal expense
reimbursement policy. Notwithstanding the foregoing, should the Company
determine in its sole discretion that it cannot provide the above COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Executive a taxable monthly payment for the same period in an
amount equal to the monthly COBRA premium Executive would be required to pay to
continue his or her group health coverage in effect on the date of his or her
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether the Executive elects COBRA continuation coverage.

(b) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control. If the Company terminates Executive’s employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs on or within twelve (12) months after a
Change of Control, then subject to Section 4, Executive will receive the
following:

(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages. and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

(ii) Severance Payment. Executive will receive a lump sum payment (less
applicable withholding taxes) equal to the sum of (A) 1.5 years of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date or, if greater, at the level in effect immediately prior to the Change of
Control.

(iii) Continued Executive Benefits. If Executive elects continuation coverage
pursuant to the COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period coincident of 1.5 years from the date of termination, or (B) the date
upon which Executive and/or Executive’s eligible dependents become covered under
similar plans. The reimbursements will be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the foregoing, should the Company determine in its sole
discretion that it cannot provide the above COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to the
Executive a taxable monthly payment for the same period in an amount equal to
the monthly COBRA premium Executive would be required to pay to continue his or
her group health coverage in effect on the date of his or her termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage.

(iv) Vesting Acceleration of Equity Awards. One hundred percent (100%) of
Executive’s then outstanding and unvested Equity Awards as of the date of the
Change of Control will become vested in full and otherwise will remain subject
to the terms and conditions of the applicable Equity Award agreement.



--------------------------------------------------------------------------------

(c) Vesting Acceleration of Equity Awards following Change of Control. One
hundred percent (100%) of Executive’s then outstanding and unvested Equity
Awards as of the date of the Change of Control will become vested in full and
otherwise will remain subject to the terms and conditions of the applicable
Equity Award agreement.

(d) Voluntary Resignation: Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
during the period that is on or within twelve (12) months after a Change of
Control) or (ii) for Cause by the Company, then Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.

(e) Disability: Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 3(a) and (b) of this Agreement, the provisions of Section 3
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Executive or the Company otherwise may be entitled, whether at law,
tort or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses), Executive will be entitled to no benefits, compensation or other
payments or rights upon a termination of employment other than those benefits
expressly set forth in Section 3 of this Agreement.

4. Conditions to Receipt of Severance

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable. Except as required by Section 4(c), any severance
payments or benefits under this Agreement will be paid, or, in the case of
installments, will commence, in the first payroll following the effective date
of the Release, but not later than fourteen (14) days following the effective
date of the Release.



--------------------------------------------------------------------------------

(b) Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 will be subject to Executive
continuing to comply with the terms of the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement most recently
entered into, between the Company and Executive as such agreement may be amended
from time to time.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until Executive has
a “separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-l(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) It is intended that none of the severance payments under this Agreement
will constitute “Deferred Payments” but rather will be exempt from Section 409A
as a payment that would fall within the “short-term deferral period” as
described in Section 4(c)(iv) below or resulting from an involuntary separation
from service as described in Section 4(c)(v) below. However, any severance
payments or benefits under this Agreement that would be considered Deferred
Payments will be paid on, or, in the case of installments, will not commence
until, the sixtieth (60th) day following Executive’s separation from service,
or, if later, such time as required by Section 4(c)(iii). Except as required by
Section 4(c)(iii), any installment payments that would have been made to
Executive during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th ) day following Executive’s separation from service and
the remaining payments shall be made as provided in this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.



--------------------------------------------------------------------------------

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above.

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section 1 .409A- 1
(b)(9)(iii) of the Treasury Regulations that does not exceed the Section 409A
Limit (as defined below) will not constitute Deferred Payments for purposes of
clause (1) above.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 2800 of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards; (iv) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company. For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the



--------------------------------------------------------------------------------

application of Sections 280G and 4999 of the Code. The Company and Executive
will furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company will bear all costs the Accountants may incur in connection
with any calculations contemplated by this Section 5.

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. “Cause” will mean:

(i) Executive’s indictment, plea of nolo contendere or Conviction, of any felony
or of any crime involving dishonesty by Executive;

(ii) a material breach by Executive of Executive’s duties or of a Company
policy; or

(iii) a commission of any act of dishonesty, embezzlement, theft, fraud or
misconduct by Executive with respect to the Company, any of which in the good
faith and reasonable determination of the Board or the Compensation Committee of
the Board (the “Compensation Committee”) is materially detrimental to the
Company, its business or its reputation.

(b) Change of Control. “Change of Control” will mean the occurrence of any of
the following events:

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Board of Directors (the “Board”) will not be
considered a Change of Control; or

(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection 6(b)(iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.



--------------------------------------------------------------------------------

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

(c) Disability. “Disability” will mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

(d) Equity Awards. “Equity Awards” will mean an Executive’s then unvested
outstanding stock options, stock appreciation rights, restricted stock units and
other Company equity compensation awards.

(e) Good Reason. “Good Reason” will mean Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s consent:

(i) A material diminution in the Executive’s base compensation (unless such
reduction is done as part of a reduction program effective for all of the
Company’s senior level executives);

(ii) A material reduction of Executive’s authority or responsibilities, relative
to Executive’s authority or responsibilities in effect immediately prior to such
reduction, or, following a Change of Control, a change in the Executive’s
reporting position such that Executive no longer reports directly to the Board
of Directors of the parent corporation in a group of controlled corporations.
Any change which results in Executive’s ceasing to serve as a member of the
board of directors of the parent corporation in a group of controlled
corporations following a Change of Control (other than as the result of his
voluntary resignation not at the request of the successor or its parent) will be
deemed to constitute a material change or reduction in Executive’s authority and
responsibilities constituting grounds for a Good Reason termination; or

(iii) the relocation of Executive’s primary workplace to a location more than
fifty (50) miles away from Executive’s workplace in effect immediately prior to
such relocation.



--------------------------------------------------------------------------------

In addition, in order for a voluntary termination to be considered a termination
for “Good Reason,” Executive must provide written notice to the Company of the
existence of one or more of the above conditions within ninety (90) days of its
initial existence and the Company must be provided at least thirty (30) days
from the notice to remedy the condition.

(f) Section 409A Limit. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation 1
.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7 or which becomes
bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when sent
electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8 of this Agreement. Such
notice will indicate the



--------------------------------------------------------------------------------

specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than ninety (90) days after the giving of such
notice).

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the Commonwealth of Virginia
(with the exception of its conflict of laws provisions). Any claims or Legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement)
will be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY      COMSCORE. INC.      /s/ Carol DiBattiste      By     Carol
DiBattiste      Title:     General Counsel & Chief     

Compliance, Privacy and People Officer

     Date: August 28, 2017

EXECUTIVE

         

/s/ Gian M. Fulgoni

     By:    

Gian M. Fulgoni

     Title:    

Chief Executive Officer

     Date:    

August 28, 2017